Citation Nr: 9920677	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression, dysthymia, and a personality disorder. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 1977 
and from August 1977 to August 1993.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating action 
of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board remanded the case in January 1998 for further 
development. 


FINDINGS OF FACT

1.  The veteran clearly and unmistakable had a psychiatric 
disorder prior to service.  

2.  The veteran's psychiatric disorder did not permanently 
increase in severity during his period of service. 


CONCLUSION OF LAW

A psychiatric disorder, to include depression, dysthymia, and 
a personality disorder, was not incurred in or aggravated by 
the veteran's period of service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all available relevant evidence has been obtained regarding 
the veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(1998).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).



I.  Background

Medical evidence of record includes reports pertaining to two 
separate hospitalizations prior to service.  The veteran was 
initially hospitalized from May 1970 to July 1970, following 
"a few days" of self-destructive behavior.  Upon admission, 
the veteran was noted to be depressed, with much 
disorganization of his thought processes.  Physical 
examination was considered within normal limits, with the 
exception of self-inflicted skin lacerations.  Mental status 
examinations conducted by two private physicians yielded 
impressions of probable acute psychotic reaction either 
schizophrenic or manic type; a psychotic depression or 
dissociative state.  One of the physicians noted that the 
veteran was depressed and had many features suggestive of 
schizophrenic break.  At the time of admission, he was 
"obviously disturbed and quite impulsive" and in danger of 
self-harm.  During hospitalization, the veteran was noted to 
have marked inhibition of usual aggressive and sexual 
impulses, marked desire to please and a fear of displeasing, 
and significant fear of being pushed into an independent 
position.  The final diagnosis was that of acute 
schizophrenic reaction.  

The veteran was hospitalized again from April 1971 to May 
1971 due to psychotic reaction, bizarre behavior and marked 
lack of contact with reality existing for a few days prior to 
admission.  It was noted that the veteran had suffered a 
similar episode one year prior.  At that time, the veteran 
had been treated with drug therapy and follow-up outpatient 
group therapy which he had terminated prematurely.  The 
current course of treatment included drug therapy and 
individual and group therapy.  It was noted that the veteran 
was an overly dependent person who seemed to want to view 
himself as helpless and consequently was quite dependent on 
those around him.  He was likewise dependent on his 
environment and others around him to assess his own self-
image.  The final diagnosis was that of acute 
undifferentiated schizophrenic reaction.  The veteran was 
discharged on medication and recommended to continued 
psychiatric therapy.  

A careful review of the service medical records reveals that 
the report of a March 1973 enlistment examination included a 
normal psychiatric evaluation.  In the Medical History 
portion of that examination, the veteran indicated that he 
did not have depression or excessive worry or nervous trouble 
of any sort.  He did report, however, that he had been 
hospitalized for depression and nervousness.  Numerous 
periodic examinations during service included normal 
psychiatric evaluations. 

In a May 1974 notation regarding an appraisal of the 
veteran's work performance, it was noted that he was somewhat 
introverted and did not react well when pressured.  

A July 1975 psychiatric consultation performed to determine 
the veteran's suitability for hazardous duty noted his 
history of pre-service hospitalizations for "depressive 
reactions."  The veteran reported that he enlisted in the 
Navy in order to be more independent.  He reported some 
difficulty in adjusting to Navy regulations, but felt that he 
had not reacted poorly to stressful situations.  

In November 1980, the veteran was diagnosed as having acute 
situational anxiety upon hearing disturbing news from his 
family.  He was noted to have had multiple previous instances 
regarding poor tolerance to stress.  

In February 1985, the veteran was referred by his chief 
because he was "drifty" and performing at a level 
inconsistent with his rate and duties.  The supervisor was 
afraid that the veteran might get hurt.  The veteran denied 
previous psychiatric history or current complaints.  He 
related a story of a friend (not particularly close) who died 
in a parachute accident the previous year and the effect on 
his own life.  The diagnostic impression was that of rule out 
depressive disorder.  The veteran was considered in danger of 
ruining his career due to his behavior, as his superiors 
thought he was either an imposter or crazy.  

The report of a March 1985 Limited Duty Medical Board 
reviewed the veteran's pertinent history.  A history of pre-
service psychiatric hospitalizations for treatment of 
"malaise and depression" was noted.  The veteran had been 
admitted to the psychiatric ward in February 1985 and 
immediately started on a course of anti-depressant therapy.  
He was also provided group therapy and milieu therapy.  
Psychological testing revealed passive aggressive traits and 
moderate depression.  The diagnosis was that of affective 
disorder, depression, recurrent, did not exist prior to 
service.  It was recommended that the veteran be returned to 
six months' limited duty, precluding stressful situations, 
shipboard, overseas or field activities.  

A May 1985 psychiatric follow-up notation revealed that since 
being observed in group therapy, the veteran had shown no 
real signs and questionable history of depression.  The 
symptoms were considered most compatible with personality 
disorder and/or dysthymia.  The plan was to continue group 
therapy and taper off medications.  

In June 1985, the veteran expressed a wish to return to work 
in his rate, reportedly feeling calmer and able to perform 
well.  The examiner noted no signs of depression and 
medication was tapered.  

In August 1985, the veteran presented for re-evaluation of 
limited duty status and voiced no complaints.  He was noted 
to have been off medication for three weeks and reported 
feeling fine, with no return of symptoms.  Mental status 
examination was considered "entirely normal."  The 
diagnosis was that of depression.  The veteran was considered 
fit for full duty.

The report of the July 1993 retirement examination noted an 
abnormal psychiatric evaluation.  The examiner noted that the 
veteran was extremely reactive to any touch or movement, with 
many histrionic-like complaints.  The diagnosis was that of 
rule out personality disorder versus post traumatic syndrome.  
The veteran was considered qualified for separation and 
retirement.  The Medical History portion of that examination 
noted that the veteran had been admitted for depression, but 
was not currently treated for depression.  The veteran stated 
that he felt his psychological problems were related to a 
dislocated shoulder suffered in service.  

The veteran submitted a claim of service connection for 
depression in July 1994.  He stated that his disability had 
been a recurring depression brought on by stressful 
situations throughout his life, causing difficult problems 
and hospitalizations.

The report of a December 1994 VA examination noted a history 
of treatment for "depression" prior to service with no 
suicide attempts or psychosis.  It was noted that the veteran 
was not currently in treatment.  He complained of depression 
occurring several times during his life, beginning at age 17.  
Following mental status examination, the diagnoses included 
adjustment disorder with depressed mood, major depression, 
recurrent (by history), and personality disorder, not 
otherwise specified.  The examiner noted that the veteran 
presented with a history consistent with recurrent major 
depressive episodes although at present did not demonstrate 
full criteria for a current episode.  The veteran was further 
noted to demonstrate adjustment disorder symptoms related to 
a friend's shooting in June 1994.

In an April 19995 statement, the veteran stated that his 
claim of service connection was prompted by a depressing 
event in which he witnessed how another veteran with a 
diagnosis of depression was treated by others and then shot 
by a neighbor.  

In April 1996, the veteran requested a psychiatric 
consultation for depression.  He was reportedly concerned 
about his pending claim of service connection and wanted to 
show he had done all he could to get help for his depression.  
He reported two episodes of depression, the first during 
service and the most recent, when his friend was shot by a 
neighbor.  The assessment was that of major depressive 
disorder (by history) in remission.  The veteran was not 
considered to be in need of acute psychiatric admission and 
was advised to seek further outpatient mental health 
treatment with a private provider.  

When the Board initially reviewed the veteran's appeal in 
January 1998, it was noted that the December 1994 VA 
psychiatric examination and the April 1996 evaluation had 
been based on an inaccurate history provided by the veteran.  
The Board remanded the case in order to afford the veteran a 
VA examination, to include an opinion based on a review of 
the complete record.  

In a February 1998 response to a request from the RO, the 
veteran reported that he had not received psychiatric 
treatment since June 1977.

The veteran presented to a VA psychiatric examination in 
March 1998 at which time his pertinent history was reviewed.  
The examiner noted the pre-service hospitalizations and 
episodes of recurrent depression during service.  In 
reporting a history of depression, the veteran had difficulty 
describing the full syndrome symptoms, but did say he became 
introverted and dysphoric.  He reportedly felt that his 
depression was worse due to chronic pain, exacerbated by a 
recent motor vehicle accident.  Following mental status 
examination, the examiner commented that the veteran did show 
significant impairment of thought process and communication 
in the form of very circumstantial and rigid thinking styles.  
He denied delusions or hallucinations and did not report 
inappropriate behavior.  The veteran reported mild depression 
at the time of the examination and indicated that he 
sometimes got angry.  He did not report memory loss or 
impairment, obsessive or ritualistic behavior, panic attacks 
or impaired impulse control.  

The examiner commented that the veteran clearly had a problem 
with recurrent depressive disorder; however, his presentation 
of his own history was circumstantial and rigid enough with 
poor enough insight to question its usefulness.  Following a 
thorough review of the claims folder, the examiner noted 
evidence of "serious" pre-existing mental disorder, 
characterized as a schizophrenic reaction in the psychiatric 
terminology of that time, but which would now be more 
appropriately characterized as recurrent major depression, 
moderate to severe mixed personality disorder, with passive 
aggressive, narcissistic, and a history of borderline 
features.  The examiner opined that the disorders did not 
appear worsened by military service in any way, and in fact 
many military assignments served to meet narcissistic needs 
very nicely.  On occasion, the veteran would inevitably 
decompensate, and this would usually occur during period of 
major social change (i.e., duty station change, discharge) 
when his fragile self-image was challenged or shaken. 

II.  Analysis

A psychiatric disorder was not noted at the time of the 
veteran's examination, acceptance and enrollment in service 
and the veteran would be presumed to have been sound at 
entrance.  38 U.S.C.A. § 1111.  Therefore, in this case, the 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a psychiatric 
disorder existed prior to service and that the condition was 
not aggravated by service.  

The Board finds that such evidence has been produced and the 
presumption of soundness is rebutted.  The medical evidence 
clearly establishes that the veteran was treated for a 
psychiatric disorder prior to service.  Although the report 
of the March 1985 Limited Duty Board included a finding of 
affective disorder, "did not exist prior to service," the 
Board notes that the conclusion is inconsistent with the 
medical evidence of record.  The March 1985 report noted a 
history of pre-service hospitalization for treatment of 
"malaise and depression," but it does not appear that the 
records pertaining to that pre-service hospitalization were 
available for review by the Medical Board.  Specifically, the 
Board observes that the pre-service diagnoses were of 
schizophrenic reaction, not depression.  The problem with the 
March 1985 recording of the veteran's history is similar to 
the situation the Board observed regarding the December 1994 
VA examination and April 1996 VA outpatient consultation:  
all were based on an inaccurate history provided by the 
veteran.  Examination findings were reported without the 
benefit of a review of the complete record.  In addition to 
the inconsistency in the veteran's self-reported diagnoses 
(depression versus schizophrenic reaction) the Board finds 
that the veteran's ability to report his own history is 
questionable.  The March 1998 VA examination included the 
examiner's observation that the veteran's presentation of his 
own history was circumstantial and rigid enough with poor 
enough insight as to make its usefulness questionable.

Nonetheless, as noted hereinabove, a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service unless there is a specific finding that the increase 
in disability is due to natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In the present case, the report of the separation examination 
noted an abnormal psychiatric evaluation, but did not include 
a definitive diagnosis, noting rule out personality disorder 
versus post traumatic syndrome.  As such, there is no 
indication in the service medical records as to whether the 
pre-existing disorder increased in severity during service.

The post-service medical evidence includes a specific finding 
that the veteran's pre-existing psychiatric condition was not 
aggravated by service.  The report of the most recent VA 
examination included the examiner's opinion, based on an 
examination of the veteran and thorough review of the claims 
folder, that the veteran had a "serious" pre-existing 
mental disorder which had not worsened during service.  While 
the veteran was noted to "decompensate" at certain times, 
the occasional increases in severity were attributed to 
episodes of major social change and would not be sufficient 
to be considered "aggravation in service."  See Hunt, 
supra.  The examiner further indicated that the current 
diagnoses, using contemporary psychiatric terminology and 
with the benefit of 25 years more of history, were recurrent 
major depression, moderate to severe mixed personality 
disorder, with passive aggressive, narcissistic, and a 
history of borderline features.  That opinion explicitly 
reflects an evidentiary basis for the conclusion and is 
consistent with the other evidence of record.  Thus, the 
Board accords great probative value to that opinion.   

Regarding the personality disorder, the Board notes that even 
if soundness on entrance to active duty is conceded, in the 
field of mental disorders, personality disorders will be 
accepted as having pre-service origin.  Personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Thus, the evidence is clear and convincing that the veteran's 
psychiatric disorder pre-existed service and did not increase 
in severity during service.  There is no showing of an 
increase in the severity of the underlying disorder.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim and a grant of service connection is not 
warranted.  


ORDER

Service connection for a psychiatric disorder, to include 
depression, dysthymia, and a personality disorder, is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

